JPMORGAN TRUST I JPMorgan U.S. Large Cap Value Plus Fund (All Share Classes, Prospectuses dated November 27, 2007) JPMORGAN TRUST II JPMorgan Large Cap Value Fund (All Share Classes, Prospectuses dated November 1, 2007) JPMORGAN VALUE OPPORTUNITIES FUND, INC. JPMorgan Value Opportunities Fund (All Share Classes, Prospectuses dated November 1, 2007) Supplement dated June 30, 2008 to the Prospectuses as dated above, and as supplemented from time to time The information for the portfolio managers for the Large Cap Value Fund, Value Opportunities Fund and U.S. Large
